DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 12-15, Species a-1) and Species b-1) in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because reasons were provided in the previous restriction requirement.  The species for the fluorinated ether compound are independent or distinct because one is a silane and the other has unsaturated groups.  The species for the method for producing the article are independent or distinct because one method requires a liquid and the other does not.  
Applicant’s argument that the Office’s statements have not adequately demonstrated any of the indications of distinctness (A), (B), or (C) is not persuasive.  As stated in the restriction requirement, (a) one is fluorinated ether compound and the other is an article and (b) the article contains the polymerized form of the fluorinated ether.  There is no overlapping subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Abstract
The abstract of the disclosure is objected to because the abstract is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (JP 09326240 A, See machine translation and foreign document for citation) and Hoshino (WO 2017038830 A1, See English equivalent US 2018/0148606 A1) for citation).
Regarding claims 1-5, Hanaoka discloses a coating composition containing an alkoxysilane compound having a perfluoropolyether group represented by general formaul RfCOR1-R2-Si(OR3)3, wherein Rf represents a perfluoropolyether group, R1 usually represents an atom or an atomic group which includes NH, R2 represents an alkylene chain, and R3 represents an alkyl group (Abstract).  The compound includes the following (P4 of the foreign document and P9 of the machine translation): 

    PNG
    media_image1.png
    293
    489
    media_image1.png
    Greyscale

	For Compounds 6 and 8, a carbon atom at the terminal of [C(O)N(R1)] side, has at least one fluorine atom bonded.  For each of these examples, A1 is a C1 perfluoroalkyl group, Rf1 is not a linear fluoroalkylene group in these examples.  The perfluoropolyether group may be In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP § 2144.09.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare compounds with two silyl groups and would have expected similar properties.  
Regarding claim 6, Hoshino discloses the coating liquid may include a fluoroalkyl ether [0244].
Regarding claim 7, Hanaoka discloses the composition is usually applied by dilution with a volatile solvent [0021].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (JP 09326240 A, See machine translation and foreign document for citation) and Hoshino (WO 2017038830 A1, See English equivalent US 2018/0148606 A1) for citation) as applied to claim 1 above, further in view of Yamane (US 2012/0270057 A1).
Regarding claim 6, Hanaoka discloses the fluorinated ether compound as shown above in claim 1.
	However, Hanoaka does not disclose another fluorinated ether compound.  Yamane teaches the solvent includes fluorinated ether solvents [0053].  Yamane is concerned with 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoshino (US 2020/0157376 A1) teaches a fluorinated ether compound containing at least one hydrolysable silyl group.
Ishizeki (US 2019/0233587 A1) teaches a fluoroether composition.
Mitsuhashi (JP 2018111816 A, English equivalent EP 3569673 A1) teaches a surface-treating agent comprising a perfluoro(poly)ether group-containing silane compound.
Hoshino (WO 2018/043166 A1) teaches a fluoroether compounds.
Itami (US 2009/0208728 A1) teaches a surface modifier.
McDougal (US 3,950,588) teaches a hydrolysable di-silyl poly(perfluooroxyalkylene) compounds.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767